Third District Court of Appeal
                               State of Florida

                            Opinion filed June 7, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-656
                         Lower Tribunal No. 93-38756
                             ________________


                             Norman E. Caison,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Martin Zilber, Judge.

      Norman E. Caison, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

      EMAS, J.
      We affirm the trial court’s order denying Norman Caison’s motion to correct

illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his

2016 motion, Caison challenges the procedure by which the trial court imposed

court costs (totaling $255)1 during his sentencing in 1995. Caison’s argument is

wholly without merit.2

                          ORDER TO SHOW CAUSE

      Further, we note that Caison has filed at least sixteen separate appeals or

original proceedings with this court related to lower court case number 93-38756.3

1 The costs include: mandatory court costs of $50.00 imposed pursuant to section
960.20, Fla. Stat. (1993) (Crimes Compensation Trust Fund); mandatory court
costs of $3.00 imposed pursuant to section 943.25(3), Fla. Stat. (1993) (Criminal
Justice Trust Fund); discretionary court costs of $2.00 pursuant to section
943.25(13) (Criminal Justice Education by Municipalities and Counties); and
mandatory court costs of $200.00 imposed pursuant to section 27.3455(1), Fla.
Stat. (1993) (Local Government Criminal Justice Trust Fund).
2 Caison asserts that the trial court imposed these costs without orally pronouncing
them and without giving Caison the opportunity to contest their imposition. First,
these costs and fees are imposed pursuant to, and as authorized by, statute, and the
trial court had no discretion with regard to the amount of each cost item imposed.
Second, even if Caison could raise a viable claim regarding the imposition of these
court costs, it would not be under rule 3.800(a), as Caison does not attack the costs
themselves as illegal, but rather alleges an infirmity in the procedure by which the
trial court imposed them. Such a claim is not cognizable by way of a motion to
correct illegal sentence under rule 3.800(a). See, e.g., Durant v. State, 177 So. 3d
995 (Fla. 5th DCA 2015); Lindquist v. State, 155 So. 3d 1193 (Fla. 2d DCA 2014);
Walden v. State, 112 So. 3d 578 (Fla. 4th DCA 2013). See also Jackson v. State,
983 So. 2d 562 (Fla. 2008); Maddox v. State, 760 So. 2d 89 (Fla. 2000).
3 See Caison v. State, 3D17-656; Caison v. State, 3D17-625; Caison v. State,
3D17-623; Caison v. State, 3D17-572; Caison v. State, 3D16-2798; Caison v.
State, 3D16-2050; Caison v. State, 3D16-1541; Caison v. State, 3D16-1524;
                                         2
With one exception, this court has affirmed the lower court or otherwise denied

Caison relief on appeal.4 Caison has engaged in the filing of meritless, frivolous

and successive claims, and his actions have caused this court to expend precious

and finite judicial resources which could otherwise be devoted to cases raising

legitimate claims. Hedrick v. State, 6 So. 3d 688, 691 (Fla. 4th DCA 2010)

(noting: “A legitimate claim that may merit relief is more likely to be overlooked if

buried within a forest of frivolous claims.”)

      While pro se parties must be afforded a genuine and adequate opportunity to

exercise their constitutional right of access to the courts, that right is not unfettered.

The right to proceed pro se may be forfeited where it is determined, after proper

notice and an opportunity to be heard, that the party has abused the judicial process

by the continued filing of successive or meritless collateral claims in a criminal

proceeding. State v. Spencer, 751 So. 2d 47 (Fla. 1999). As our sister court aptly

described it, there comes a point when “enough is enough.” Isley v. State, 652 So.
2d 409, 410 (Fla. 5th DCA 1995). Although termination of the right to proceed

pro se will undoubtedly impose a burden on a litigant who may be unable to afford


Caison v. State, 3D16-1385; Caison v. State, 3D16-868; Caison v. State, 3D16-
715; Caison v. State, 3D14-2571; Caison v. State, 3D14-190; Caison v. State,
3D12-369; Caison v. State, 3D09-1972; Caison v. State, 3D01-718.
4  The singular exception is Caison v. State, 3D17-572, which granted no
substantive relief, but instead merely granted Caison’s petition for a belated appeal
of the instant trial court order.
                                            3
counsel, courts must strike a balance between the pro se litigant’s right to

participate in the judicial process and the courts’ authority to protect the judicial

process from abuse.

      Therefore, Appellant Norman Caison is hereby directed to show cause,

within thirty days from the date of this opinion, why he should not be prohibited

from filing any further pro se appeals, pleadings, motions, or petitions relating to

his convictions, judgments and sentences in circuit court case number 93-38756.

Absent a showing of good cause, we intend to direct the Clerk of the Third District

Court of Appeal to refuse to accept any such papers relating to circuit court case

number 93-38756 unless they have been reviewed and signed by an attorney who

is a duly licensed member of The Florida Bar in good standing.

      Additionally, and absent a showing of good cause, any such further and

unauthorized pro se filings by this defendant will subject Caison to appropriate

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for its consideration of disciplinary action, including

the forfeiture of gain time. See § 944.279(1), Fla. Stat. (2017).




                                          4